DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US publication 2017/0271358 A1), hereinafter referred to as Mori358.

Regarding claim 11, Mori358 teaches a three-dimensional (3D) NAND memory device (fig. 5b and related text), comprising: an alternating dielectric/conductive stack (102/103, [0035 and 0041]) including a plurality of dielectric/conductive layer pairs on a substrate (101, [0035]), each of the plurality of dielectric/conductive layer pairs 
Regarding claim 13, Mori358 teaches further comprising: a doped region in the substrate below and in contact with the conductive wall ([0042]).
Regarding claim 14, Mori358 teaches further comprising: a plurality of channel structures (a plurality of 105, [0036]), each penetrating vertically through the alternating dielectric/conductive stack; wherein the conductive wall extends horizontally between the plurality of channel structures (there will be a memory cell on right of 108, fig. 5b).
Regarding claim 15, Mori358 teaches wherein each of the plurality of channel structures comprises: a channel hole (where 122 is located) extending vertically through the alternating dielectric/conductive stack; a functional layer (123, [0039]) on a sidewall of the channel hole; and a channel layer covering a sidewall of the functional layer (fig. 5b).
Regarding claim 16, Mori358 teaches further comprising: an insulating layer (125, [0039]) between the each dielectric layer and each conductive layer, and between the conductive layers and the functional layer (fig. 5b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US publication 2018/0122742 A1), hereinafter referred to as Ha742, in view of Song et al. (US publication 2016/0336338 A1), hereinafter referred to as Song338.

Regarding claim 1, Ha742 teaches a three-dimensional (3D) NAND memory device (fig. 7h and related text), comprising: an alternating dielectric/conductive stack (stack of a plurality of 110 and 124a, [0038], fig. 7h) including a plurality of dielectric/conductive layer pairs (pairs of 110/124a, fig. 7h) on a substrate (100, [0026]) each of the plurality of dielectric/conductive layer pairs comprising a dielectric layer (110) and a conductive layer (124a, [0038]); a conductive wall (154, [0046]) vertically penetrating through the alternating dielectric/conductive stack (fig. 7h) and extending in a horizontal direction (154 has horizontal protrusion, fig. 7h); and a spacer layer (152, [0082]) on sidewalls of the conductive wall configured to insulate the conductive wall from the plurality of conductive layers of the alternating dielectric/conductive stack (fig. 7h).

Song338 teaches a spacer layer comprising: a first spacer sublayer (164c-1) having a first dielectric material; a second spacer sublayer (166c-2) having a second dielectric material; and a third spacer sublayer (164c-2) having a third dielectric material; wherein the second spacer is sandwiched between the first spacer sublayer and the third spacer sublayer (fig. 6), and a second k-value of the second dielectric material is higher than a first k-value of the first dielectric material and higher than a third k-value of the third dielectric material (as 166c-2 is silicon nitride ([0074]) and 164-c1/164c-2 is silicon oxide ([0075]) a second k-value of the second dielectric material is higher than a first k-value of the first dielectric material and higher than a third k-value of the third dielectric material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Ha742 with that of Song338 so that a spacer layer comprising: a first spacer sublayer having a first dielectric material; a second spacer sublayer having a second dielectric material; and a third spacer sublayer having a third dielectric material; wherein the second spacer is sandwiched between the first spacer sublayer and the third spacer sublayer, and a 
Regarding claim 2, Ha742 teaches wherein: each of the dielectric layers is silicon oxide ([0028]; each of the conductive layers is tungsten ([0038]; and the conductive wall includes tungsten ([0046]).
 Ha742 does not explicitly teach the dielectric layers having a thickness in a range from about 10 nm to about 150 nm; each of the conductive layers having a thickness in a range from about 10 nm to about 150 nm.
However, it is well-known in the art that a width/thickness of a conductive or insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (conductivity, resistance, insulation, withstanding breakdown, etc.) depend on the width/thickness of a conductive or insulation layer. So a width/thickness of a conductive or insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in width/thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width/thickness is critical (MPEP §2144.05 II/III).

Regarding claim 3, Ha742 teaches further comprising: a doped region (102, [0027]) in the substrate below and in contact with the conductive wall (fig. 7h).
Regarding claim 4, Ha742 teaches further comprising: a plurality of channel structures (CH/VC/130/140), each penetrating vertically through the alternating dielectric/conductive stack (fig. 7h); wherein the conductive wall extends horizontally (154 has horizontal protrusion, fig. 7h) between the plurality of channel structures (fig. 7h).
Regarding claim 5, Ha742 teaches wherein each of the plurality of channel structures comprises: a channel hole (CH, [0062]) extending vertically through the alternating dielectric/conductive stack; a functional layer (130, [0064])) on a sidewall of the channel hole; and a channel layer (VC, [0065]) covering a sidewall of the functional layer (fig. 7h).
Regarding claim 6, Ha742 teaches further comprising: an insulating layer (144, [0043]) between the each dielectric layer and each conductive layer, and between the conductive layers and the functional layer (fig. 7h).
Regarding claim 7, Song338 teaches wherein: the first dielectric material is a low temperature oxide material (silicon oxide); the second dielectric material is a nitride 
Regarding claim 8, Song338 teaches wherein: the first spacer sublayer and the second spacer sublayer both have a plurality of recesses, each recess corresponding to one of the plurality of conductive layers (130, fig. 6).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mori358, as applied to claim 11 above.

Regarding claim 12, Mori358 teaches wherein: each of the dielectric layers is silicon oxide ([0052]; each of the conductive layers is tungsten ([0035]; and the conductive wall includes tungsten ([0037]).
 Mori358 does not explicitly teach the dielectric layers having a thickness in a range from about 10 nm to about 150 nm; each of the conductive layers having a thickness in a range from about 10 nm to about 150 nm.
However, it is well-known in the art that a width/thickness of a conductive or insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (conductivity, resistance, insulation, withstanding breakdown, etc.) depend on the width/thickness of a conductive or insulation layer. So a width/thickness of a conductive or insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mori358 so that the dielectric layers having a thickness in a range from about 10 nm to about 150 nm; each of the conductive layers having a thickness in a range from about 10 nm to about 150 nm for the purpose of optimizing device performance and overall size of the device.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori358, as applied to claim 11 above, and further in view of Song et al. (US publication 2016/0336338), hereinafter referred to as Song338.

Regarding claim 17, Mori358 does not explicitly teach wherein the spacer layer comprising: a first spacer sublayer having a first dielectric material; a second spacer sublayer having a second dielectric material; and a third spacer sublayer having a third dielectric material; wherein the second spacer is sandwiched between the first spacer sublayer and the third spacer sublayer, and a second k-value of the second dielectric material is higher than a first k-value of the first dielectric material and higher than a third k-value of the third dielectric material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Mori358 with that of Song338 so that wherein the spacer layer comprising: a first spacer sublayer having a first dielectric material; a second spacer sublayer having a second dielectric material; and a third spacer sublayer having a third dielectric material; wherein the second spacer is sandwiched between the first spacer sublayer and the third spacer sublayer, and a second k-value of the second dielectric material is higher than a first k-value of the first dielectric material and higher than a third k-value of the third dielectric material.so that short circuits between the gate electrodes and the conductive layer may be prevented and also, short circuits between the gate electrodes may be prevented ([0095]).
Regarding claim 18, Song338 teaches wherein: the first dielectric material is a low temperature oxide material (silicon oxide); the second dielectric material is a nitride 
Regarding claim 19, Song338 teaches wherein: the first spacer sublayer and the second spacer sublayer both have a plurality of recesses, each recess corresponding to one of the plurality of conductive layers (130, fig. 6).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,868,033 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-20 of the instant application is encompassed by the subject matter of the Claim 1-10 of U.S. Patent No. 10,868,033 B2 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No. 10,868,033  B2
1 and 11
1 and 7
2 and 12
2
3 and 13
3
4 and 14
4
5 and 15
5

6
7 and 18
8
8 and 19
9
9
1
10 and 20
10
17
7



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828